[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Pine Grove Construction, Inc. seeks damages from the defendant, Paul Roy, for work done on the construction of the defendant's new home located on Tood Hollow Road, Terryville, Connecticut. The defendant has denied the allegations in the plaintiff's complaint, filed three special defenses, a set off and a counterclaim.
The first special defense of improper party has not been sustained CT Page 609 by the defendant. The third special defense of home improvement is also lacking since general statutes 20-418 et seq. do not apply to new construction. The second special defense of payment and set off will be treated together as they involve the some evidence.
The evidence discloses that the parties entered into an oral agreement whereby the plaintiff would perform certain site work on the defendant's property. There was no specific agreement as to amount or manner of payment although it is clear that the defendant was to perform and did provide carpentry services to the plaintiff. Long after the work was completed and after this case was returned to court, the plaintiff furnished the defendant an itemized statement in response to a motion for disclosure.
There is also in evidence a bill dated October 1, 1989 as follows:
MATERIAL:
  Fill — 2,557CY         $13,303.00 Gravel — 322CY2,           898.00 Topsoil — 70 YD            900.00 Processed                  360.00 Equipment Rental         7,534.00 ---------
            Total                        $24,995.00 Paid 3/7/88                    -7,630.00 Paid 5/27/88                   -5,000.00 ----------
            Balance                      $12,365.00 Price for building deck       -2,500.00 Plowing time                   — 365.00 ----------
Remaining Balance Due         $9,500.00
There was no agreement to pay $7,534.00 for equipment rental. In addition the defendant performed certain work for the plaintiff far which he was not credited including rough layout of a bathroom, value $500.00, a sliding door, value $200.00, and a garage door, value $100.00, for a total of $800.00. Deducting the $8,834.00 from the plaintiff's claim of $9,500.00 leaves a balance of $1,166.00 which the plaintiff may recover on the complaint.
The defendant's counterclaim alleges that the plaintiff improperly installed a pipe and/or damaged it with "garbage fill" which had to be repaired. On this counterclaim, the court finds the issues for the defendant and awards $500.00 damages. CT Page 610
PICKETT, JUDGE